Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

CRESTWOOD EQUITY PARTNERS LP

AND

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of September 30, 2015, by and among Crestwood Equity Partners LP, a Delaware
limited partnership (the “Partnership”), and each of the Persons set forth on
Schedule A to this Agreement (each, a “Purchaser” and collectively, the
“Purchasers”).

 

WHEREAS, Crestwood Midstream Partners LP, a Delaware limited partnership
(“Midstream”) and the Purchasers previously entered into a Registration Rights
Agreement dated June 17, 2014 (the “Existing Registration Rights Agreement”), in
connection with the issuance and sale of the Class A Preferred Units of
Midstream (the “Midstream Preferred Units”) pursuant to the Class A Preferred
Unit Purchase Agreement, dated as of June 17, 2014, by and among Midstream and
the Purchasers (the “Preferred Unit Purchase Agreement”);

 

WHEREAS, Midstream, the Partnership and certain other entities entered into an
Agreement and Plan of Merger dated as of May 5, 2015 (the “Merger Agreement”),
which provides, among other things, for the merger of certain entities into
Midstream, for each outstanding common unit representing common limited partner
interests of Midstream (the “Midstream Common Units”) other than Midstream
Common Units held by the Partnership and its Subsidiaries to be converted into
the right to receive 2.7500 common units of the Partnership, and for each
outstanding Midstream Preferred Unit to be converted into the right to receive
2.7500 preferred units of the Partnership, all on the terms specified therein;
and

 

WHEREAS, in connection with their entry into the Merger Agreement, and as a
condition to the willingness of the parties to the Merger Agreement to enter
into the Merger Agreement, the parties to the Merger Agreement entered into a
Support Agreement of even date with the Merger Agreement (the “Support
Agreement”); and

 

WHEREAS, pursuant to the terms of the Support Agreement, but subject to the
conditions thereof, Midstream and the Purchasers agreed to terminate the
Existing Registration Rights Agreement, and the Partnership and the Purchasers
agreed to enter into this Agreement in replacement thereof.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Preferred Unit Purchase Agreement. The
terms set forth below are used herein as so defined:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For avoidance of
doubt, for purposes of this Agreement, (i) the Partnership, on the one hand, and
the Purchasers, on the other hand, shall not be considered Affiliates (ii) any
fund or account managed, advised or sub-advised, directly or indirectly, by GSO
or its Affiliates, shall be considered an Affiliate of GSO; and (iii) any fund
or account managed, advised or sub-advised, directly or indirectly, by Magnetar
or its Affiliates, shall be considered an Affiliate of Magnetar.

 

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

--------------------------------------------------------------------------------


 

“Amended Partnership Agreement” means the Fifth Amended and Restated Agreement
of Limited Partnership of the Partnership, as amended by the First Amendment to
Fifth Amended and Restated Agreement of Limited Partnership.

 

“Automatic Shelf Registration Statement” means a registration statement that
shall become effective upon filing with the Commission pursuant to
Rule 462(e) (or any successor or similar provision adopted by the Commission
then in effect) under the Securities Act.

 

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Unit Price” means the ICD Purchase Price divided by 2.7500.

 

“Common Unit Registrable Securities” means (i) the Common Units issued or
issuable upon the conversion of the Preferred Units (including PIK Units)
acquired by the Purchasers pursuant to the Merger Agreement or, in the case of
PIK Units, pursuant to the Amended Partnership Agreement, and (ii) any Common
Units issued as Liquidated Damages pursuant to Section 2.01(b) of this
Agreement, and includes any type of interest issued to the Holder as a result of
Section 3.04 of this Agreement.

 

“Common Units” has the meaning specified therefor in Article I of the Amended
Partnership Agreement.

 

“Demand Holder” means any GSO Holder or Magnetar Holder.

 

“Demand Holder Requested Underwritten Offering” has the meaning specified
therefor in Section 2.04 of this Agreement.

 

“Demand Notice” has the meaning specified therefor in Section 2.01(a) of this
Agreement.

 

“Demand Notice Date” means the date a Demand Holder delivers a Demand Notice to
the Partnership pursuant to Section 2.01(a) of this Agreement.

 

“Distribution Rate Approval” means, in connection with the Preferred Unit
Registration Option, the Partnership’s written approval to increase the
Preferred Unit Distribution Amount to the amount set forth in
Section 5.8(c)(ii) of the Amended Partnership Agreement, rather than registering
the offer and resale of the Preferred Units acquired by the Purchasers under the
Merger Agreement. For purposes of this Agreement, a Distribution Rate Approval
shall irrevocably terminate the Preferred Unit Registration Option and any
obligation under this Agreement that the Partnership register the offer and
resale of the Preferred Units (excluding, however, the Common Units issuable
upon conversion of the Preferred Units).

 

“Effectiveness Period” means, (i) with respect to a particular Registration
Statement that covers the offer and resale of all Common Unit Registrable
Securities, the period beginning when such Registration Statement becomes
effective under the Securities Act and ending at the time all Common Unit
Registrable Securities covered by such Registration Statement have ceased to be
Registrable Securities and (ii) with respect to a particular Registration
Statement that covers the offer and resale of Preferred Unit Registrable
Securities, the period beginning when such Registration Statement becomes
effective under the Securities Act and ending at the time all Registrable
Securities (including Common Units issuable upon any conversion of such
Preferred Unit Registrable Securities) covered by such Registration Statement
have ceased to be Registrable Securities.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

 

“Forced Conversion” means any conversion of Preferred Units into Common Units
pursuant to Section 5.8(b)(ii) of the Amended Partnership Agreement.

 

“General Partner” means Crestwood Equity GP LLC, a Delaware limited liability
company.

 

2

--------------------------------------------------------------------------------


 

“Governmental Authority” means any federal, state, local or foreign government,
or other governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.

 

“GSO” means GSO Capital Partners LP.

 

“GSO Holder” means any of GSO and its Affiliates, when such Person is a record
holder of any Registrable Securities, and any other record holder of Registrable
Securities transferred or assigned by a GSO Holder to such holder in accordance
with Section 2.11 of this Agreement, provided, however, that such transferee or
assignee (together with such transferee or assignee’s Affiliates) holds
Registrable Securities that represent at least $50.0 million of Registrable
Securities (calculated based on the Registrable Securities Amount).

 

“Holder” means the record holder of any Registrable Securities. For the
avoidance of doubt,  in accordance with Section 3.05 of this Agreement, for
purposes of determining the availability of any rights and applicability of any
obligations under this Agreement, including, calculating the amount of
Registrable Securities held by a Holder (including a GSO Holder or Magnetar
Holder), a Holder’s Registrable Securities shall be aggregated together with all
Registrable Securities held by other Holders who are Affiliates of such Holder.

 

“ICD Purchase Price” has the meaning specified therefor in the Preferred Unit
Purchase Agreement.

 

“In-Kind LD Amount” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

 

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.

 

“Initial Filing Date” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

 

“Launch” has the meaning specified therefor in Section 2.04 of this Agreement.

 

“Law” means any statute, law, ordinance, regulation, rule, order, code,
governmental restriction, decree, injunction or other requirement of law, or any
judicial or administrative interpretation thereof,  of any Governmental
Authority.

 

“LD Period” has the meaning specified therefor in Section 2.01(b) of this
Agreement.

 

“LD Termination Date” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

 

“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

 

“Liquidated Damages Multiplier” means, (i) for Common Unit Registrable
Securities, the product of the Common Unit Price times the number of Common
Units (which in the case of Common Units subject to issuance upon conversion of
the Preferred Units shall be the number of Common Units issuable upon conversion
of the Preferred Units at the date of determination) held by such Holder that
may not be sold without restriction and without the need for current public
information pursuant to any section of Rule 144 (or any successor or similar
provision adopted by the Commission then in effect) under the Securities Act and
(ii) for Preferred Unit Registrable Securities, the product of the Common Unit
Price times the number of Common Units issuable upon conversion of the Preferred
Unit Registrable Securities held by such Holder at the date of determination.

 

“Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.

 

“Magnetar” means Magnetar Financial LLC.

 

“Magnetar Holder” means any of Magnetar and its Affiliates, when such Person is
a record holder of any Registrable Securities, and any other record holder of
Registrable Securities transferred or assigned by a Magnetar Holder to such
holder in accordance with Section 2.11 of this Agreement, provided that such
transferee or assignee (together with such transferee or assignee’s Affiliates)
holds Registrable Securities that represent at least $50.0 million of
Registrable Securities (calculated based on the Registrable Securities Amount).

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

 

3

--------------------------------------------------------------------------------


 

“Merger Agreement” has the meaning specified therefor in the recitals of this
Agreement.

 

“NYSE” means The New York Stock Exchange, Inc.

 

“Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

 

“Parity Securities” has the meaning specified therefor in Section 2.02(b) of
this Agreement.

 

“Partial Forced Conversion” means any Forced Conversion effected for less than
all of the then-outstanding Preferred Units.

 

“Partnership” has the meaning specified therefor in the introductory paragraph
of this Agreement.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Piggyback Threshold Amount” means, $10.0 million initially, or upon the
occurrence of any Partial Forced Conversion, an amount equal to the product
resulting from the multiplication of (i) $10.0 million by (ii) the result of
(A) 1.0 minus (B) the fraction obtained by dividing (1) the aggregate number of
Preferred Units in respect of which the Partnership has effected Partial Forced
Conversions by (2) the aggregate number of Preferred Units issued prior to such
time pursuant to the Merger Agreement.

 

“PIK Units” has the meaning specified therefor in Article I of the Amended
Partnership Agreement.

 

“Post-Launch Withdrawing Selling Holders” has the meaning specified therefor in
Section 2.04 of this Agreement.

 

“Preferred Units” means Preferred Units (including PIK Units) representing
limited partnership interests of the Partnership, as described in the Amended
Partnership Agreement and issued pursuant to the Merger Agreement or the Amended
Partnership Agreement, as the case may be.

 

“Preferred Unit Distribution Amount” has the meaning specified therefor in
Section 5.8(c)(i)(A) of the Amended Partnership Agreement.

 

“Preferred Unit Purchase Agreement” has the meaning specified therefor in the
recitals of this Agreement.

 

“Preferred Unit Registrable Securities” means Preferred Units outstanding at any
time after the Preferred Unit Registration Approval.

 

“Preferred Unit Registration Approval” means, in connection with the Preferred
Unit Registration Option, the Partnership’s written approval (or deemed approval
at the Registration Option Deadline) to register the offer and resale of the
Preferred Units (including the number of Common Units issuable upon any
conversion of such Preferred Units) rather than increasing the Preferred Unit
Distribution Amount to the amount set forth in Section 5.8(c)(ii) of the Amended
Partnership Agreement.

 

“Preferred Unit Registration Option” means, the Partnership’s option, after
receiving a Preferred Unit Registration Option Notice, to determine whether to
(i) register the offer and resale of the Preferred Units or (ii) increase the
Preferred Unit Distribution Amount to the amount set forth in
Section 5.8(c)(ii) of the Amended Partnership Agreement

 

“Preferred Unit Registration Option Notice” means the Demand Notice made by a
Demand Holder to the Partnership during the Preferred Unit Registration Option
Period that requests the Partnership register the offer and resale of the
Preferred Unit Registrable Securities.

 

“Preferred Unit Registration Option Period” means, at any time after June 17,
2019, any period during which a VWAP Trigger Event is occurring.

 

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Registrable Securities” means, as of any date of determination, the Common Unit
Registrable Securities and the Preferred Unit Registrable Securities.

 

“Registrable Securities Amount” means, (i) for the Common Unit Registrable
Securities, the calculation based on the product of the Common Unit Price times
the number of Common Unit Registrable Securities; and (ii) for the Preferred
Unit Registrable Securities, the calculation based on the product of the Common
Unit Price times the number of Common Units issuable upon conversion of the
Preferred Unit Registrable Securities

 

“Registration Effective Date” has the meaning specified therefore in
Section 2.01(a) of this Agreement.

 

“Registration Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.

 

“Registration Option Deadline” means the earlier to occur of (i) the date the
Partnership decides to make the Preferred Unit Registration Approval or the
Distribution Rate Approval; and (ii) fifteen (15) calendar days after receipt of
the Preferred Unit Registration Option Notice. For the avoidance of doubt, if
the Partnership has not provided written notice to the Holders of Registrable
Securities that it intends to increase the Preferred Unit Distribution Amount to
the amount set forth in Section 5.8(c)(ii) of the Amended Partnership Agreement
prior to the Registration Option Deadline, the Partnership will be deemed to
have made a Preferred Unit Registration Approval, and such deemed determination
may not be modified without approval of such modification by the Holders of at
least 75% of the then outstanding Preferred Unit Registrable Securities.

 

“Registration Statement” has the meaning specified therefor in
Section 2.01(a) of this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Expenses” has the meaning specified therefor in Section 2.08(b) of this
Agreement.

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

 

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a) of this Agreement.

 

“Target Effective Date” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units or Preferred Units, as the case
may be, are sold to one or more underwriters on a firm commitment basis for
reoffering to the public or an offering that is a “bought deal” with one or more
investment banks.

 

“Underwritten Offering Notice” has the meaning specified therefor in
Section 2.04 of this Agreement.

 

“VWAP Price” means, for each such period of measurement, the volume weighted
average closing price of a Common Unit on the national securities exchange on
which the Common Units are then listed (or admitted to trading).

 

“VWAP Trigger Event” means at any time after June 17, 2019, the failure of the
VWAP Price of the Common Units for 20 trading days out of the most recent period
of 30 consecutive trading days to be equal to or exceed 110% of the Initial Unit
Issue Price divided by 2.7500.

 

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security (a) when a registration statement covering such Registrable
Security becomes or has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) when such Registrable Security has been sold or
disposed of (excluding transfers or assignments by a Holder to an Affiliate)
pursuant to Rule 144 (or any successor or similar provision adopted by the
Commission then in effect) under the Securities Act under circumstances in which
all of the applicable conditions of such Rule (then in effect) are met; (c) when
such Registrable Security is held by the Partnership or one of its subsidiaries
or Affiliates; provided, however, that none of the Purchasers or their
Affiliates shall be considered an Affiliate of the Partnership; or (d) when such
Registrable Security has been sold or disposed of in a private transaction in
which the

 

5

--------------------------------------------------------------------------------


 

transferor’s rights under this Agreement are not assigned to the transferee of
such securities pursuant to Section 2.11 hereof.

 

ARTICLE II

REGISTRATION RIGHTS

 

Section 2.01 Registration.

 

(a) Effectiveness Deadline. No later than 15 Business Days following the date
hereof, the Partnership shall use its reasonable best efforts to prepare and
file a registration statement under the Securities Act to permit the public
resale of all Registrable Securities to be issued upon conversion of the
Preferred Units (including PIK Units reasonably expected to be issued by the
Partnership to the Holders of Registrable Securities) pursuant to the provisions
of the Amended Partnership Agreement from time to time as permitted by Rule 415
(or any successor or similar provision adopted by the Commission then in effect)
under the Securities Act, on the terms and conditions specified in this
Section 2.01 (a “Common Unit Registration Statement”). The Common Unit
Registration Statement filed with the Commission pursuant to this
Section 2.01(a) shall be on Form S-3 (or such successor form thereto permitting
shelf registration of securities under the Securities Act), covering the Common
Unit Registrable Securities, which shall contain a prospectus in such form as to
permit any Holder to sell its Common Unit Registrable Securities pursuant to
Rule 415 (or any successor or similar rule adopted by the Commission then in
effect) under the Securities Act at any time beginning on the effective date
thereof; provided, however, that in no event shall the Common Unit Registration
Statement be filed on an Automatic Shelf Registration Statement unless requested
by the Holders of a majority of the Common Unit Registrable Securities with 10
Business Days following the date hereof. The Partnership shall use its
reasonable best efforts to cause the Common Unit Registration Statement filed
pursuant to this Section 2.01(a) to become or be declared effective as soon as
practicable thereafter, but in no event later than 180 calendar days after the
initial filing date of such Common Unit Registration Statement. The Common Unit
Registration Statement shall provide for the resale pursuant to any method or
combination of methods legally available to, and requested by, the Holders of
Common Unit Registrable Securities covered by such Common Unit Registration
Statement, including by way of an Underwritten Offering. During the
Effectiveness Period, the Partnership shall use its reasonable best efforts to
cause such Registration Statement filed pursuant to this Section 2.01(a) to
remain effective, and to be supplemented and amended to the extent necessary to
ensure that such Common Unit Registration Statement is available or, if not
available, that another registration statement is available for the resale of
the Common Unit Registrable Securities until all Common Unit Registrable
Securities have ceased to be Registrable Securities.

 

Any Demand Holder has the option and right, exercisable by providing a written
notice to the Partnership (each a “Demand Notice”), to require the Partnership
to, pursuant to the terms of and subject to the limitations contained in this
Agreement, prepare and file a registration statement under the Securities Act to
permit the public resale of all Preferred Unit Registrable Securities from time
to time as permitted by Rule 415 (or any successor or similar provision adopted
by the Commission then in effect) under the Securities Act with respect to
Preferred Unit Registrable Securities (the “Preferred Unit Registration
Statement,” with each such Common Unit Registration Statement and Preferred Unit
Registration Statement, as the case may be, for purposes of this Agreement, a
“Registration Statement”). The Partnership shall file the Preferred Unit
Registration Statement (the “Initial Filing Date”) with respect to the Preferred
Unit Registrable Securities, as soon as practicable, but in no event no later
than 30 calendar days, following the time that the Partnership makes, or is
deemed to have made, the Preferred Unit Registration Approval. The Partnership
shall use its reasonable best efforts (i) to cause the Preferred Unit
Registration Statement filed, with respect to the Preferred Unit Registrable
Securities,  pursuant to this Section 2.01(a) to become or be declared effective
as soon as practicable thereafter, but in any event, in the case of a Preferred
Unit Registration Statement that is not an Automatic Shelf Registration
Statement, prior to the date that is 180 calendar days after the Initial Filing
Date for such Preferred Unit Registration Statement with the Commission and
(ii) to cause such Preferred Unit Registration Statement to remain effective,
and to be supplemented and amended to the extent necessary to ensure that such
Preferred Unit Registration Statement is available for the resale of all
Preferred Unit Registrable Securities covered by such Preferred Unit
Registration Statement until all Preferred Unit Registrable Securities covered
by such Preferred Unit Registration Statement have ceased to be Preferred Unit
Registrable Securities during the Effectiveness Period. If the Partnership is
eligible to use an Automatic Shelf Registration Statement to register the offer
and resale of the Preferred Unit Registrable Securities at a Demand Notice Date,
and the Demand Notice requests the Partnership use an Automatic Shelf
Registration Statement, the

 

6

--------------------------------------------------------------------------------


 

Partnership shall prepare and file an Automatic Shelf Registration Statement
with the Commission as promptly as practicable after such Demand Notice Date
(but in no event no more than 30 calendar days after such date) covering the
Preferred Unit Registrable Securities, which shall contain a prospectus in such
form as to permit any Holder to sell its Preferred Unit Registrable Securities
pursuant to Rule 415 (or any successor or similar rule adopted by the Commission
then in effect) under the Securities Act at any time beginning on the Initial
Filing Date thereof with the Commission.  If the Partnership is not eligible to
use an Automatic Shelf Registration Statement to register the offer and resale
of the Preferred Unit Registrable Securities at the Demand Notice Date, then it
shall not have any obligation under this Section 2.01(a) or any liability for
failure to file the Automatic Shelf Registration Statement, but it shall prepare
and file a Registration Statement on Form S-3 (or such successor form thereto
permitting shelf registration of securities under the Securities Act) with the
Commission as promptly as practicable after such Demand Notice Date (but in no
event no more than 30 calendar days after such date) covering the Preferred Unit
Registrable Securities, which shall contain a prospectus in such form as to
permit any Holder to sell its Preferred Unit Registrable Securities pursuant to
Rule 415 (or any successor or similar rule adopted by the Commission then in
effect) under the Securities Act at any time beginning on the effective date
thereof. Any Preferred Unit Registration Statement filed pursuant to this
Section 2.01(a) shall provide for the resale pursuant to any method or
combination of methods legally available to, and requested by, the Holders of
Preferred Unit Registrable Securities covered by such Preferred Unit
Registration Statement, including by way of an Underwritten Offering, if such an
election has been made pursuant to Section 2.04 of this Agreement. The Demand
Holders shall have the right to no more than one (1) Preferred Unit Registration
Statement to be filed to register the offer and resale of the Preferred Unit
Registrable Securities.  For the avoidance of doubt, the Preferred Unit
Registration Statement that registers the offer and resale of Preferred Unit
Registrable Securities shall also register the offer and sale of the number of
Common Units issuable upon any conversion of such Preferred Unit Registrable
Securities.

 

When effective, a Registration Statement (including the documents incorporated
therein by reference) will comply as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained in such Registration
Statement, in the light of the circumstances under which a statement is made).
The Partnership shall not include in a Registration Statement contemplated by
this Section 2.01(a) any securities which are not Registrable Securities, other
than Common Units that are to be offered and sold for the Partnership’s own
account pursuant to an Underwritten Offering, without the prior written consent
of each of the Demand Holders that are Holders of Registrable Securities covered
by such Registration Statement, which consent shall not be unreasonably withheld
or delayed. With respect to Common Units included in a Registration Statement
pursuant to the preceding sentence,  if the Managing Underwriter of any proposed
Underwritten Offering of Common Units included in an Underwritten Offering
involving Included Registrable Securities advises the Partnership that the total
amount of Common Units that the Partnership and the Selling Holders intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the Common Units offered or the market for the Common Units,
then the Common Units to be included in such Underwritten Offering shall include
the number of Common Unit Registrable Securities that such Managing Underwriter
advises the Partnership can be sold without having such adverse effect, with
such number to be allocated (i) first, pro rata among the Selling Holders who
have requested participation in such Underwritten Offering, based, for each
Selling Holder, on the percentage derived by dividing (x) the number of Common
Unit Registrable Securities proposed to be sold by such Selling Holder by
(y) the aggregate number of Common Unit Registrable Securities proposed to be
sold by all Selling Holders and (ii) second, to the Partnership. As soon as
practicable following the date that a Registration Statement becomes effective,
but in any event within two (2) Business Days of such date, the Partnership
shall provide the Holders with written notice of the effectiveness of such
Registration Statement.

 

(b) Failure to Go Effective. If a Registration Statement required by
Section 2.01(a) is not declared effective (i) with respect to Common Unit
Registrable Securities, prior to such date as any Preferred Units convert into
Common Units for any reason pursuant to the Amended Partnership Agreement or
(ii) with respect to Preferred Unit Registrable Securities, within 180 days
after the Initial Filing Date for such Registration Statement (each a “Target
Effective Date”), then each Holder shall be entitled to a payment (with respect
to the Registrable Securities of each such Holder), as liquidated damages and
not as a penalty, of 0.25% of the Liquidated Damages Multiplier per 30-day
period, that shall accrue daily, for the first 60 days following such Target
Effective Date, increasing by an additional 0.25% of the Liquidated Damages
Multiplier per 30-day period, that shall accrue daily, for each subsequent 60
days (i.e., 0.5% for 61-120 days, 0.75% for 121-180 days and 1.0% thereafter),
up to a maximum of

 

7

--------------------------------------------------------------------------------


 

1.00% of the Liquidated Damages Multiplier per 30-day period (the “Liquidated
Damages”). The Liquidated Damages payable pursuant to the immediately preceding
sentence shall be payable within ten (10) Business Days after the end of each
such 30-day period. Any Liquidated Damages shall be paid to each Holder in
immediately available funds;  provided, however, if the Partnership certifies
that it is unable to pay Liquidated Damages in cash because such payment would
result in a breach under a credit facility or other debt instrument filed as an
exhibit to the Partnership’s periodic reports filed with the Commission, then
the Partnership may pay such Liquidated Damages using as much cash as permitted
without breaching any such credit facility or other debt instrument and shall
pay the balance of such Liquidated Damages (the “In-Kind LD Amount”) in kind in
the form of the issuance of additional Common Units. Upon any issuance of Common
Units as Liquidated Damages, the Partnership shall promptly (i) prepare and file
an amendment to such Registration Statement prior to its effectiveness adding
such Common Units to such Registration Statement as additional Registrable
Securities and (ii) prepare and file a supplemental listing application with the
NYSE (or such other market on which the Registrable Securities are then listed
and traded) to list such additional Common Units. The determination of the
number of Common Units to be issued as Liquidated Damages shall be equal to the
In-Kind LD Amount divided by the VWAP Price calculated for the consecutive ten
(10) trading day period ending on the close of trading on the trading day
immediately preceding the date on which the Liquidated Damages payment is due,
less a discount to such average closing price of 2.00%. The accrual of
Liquidated Damages to a Holder shall cease (a “LD Termination Date,” and, each
such period beginning on a Target Effective Date and ending on a LD Termination
Date being, a “LD Period”) at the earlier of (i) such Registration Statement
becoming effective and (ii) when such Holder no longer holds Registrable
Securities. Any amount of Liquidated Damages shall be prorated for any period of
less than 30 calendar days accruing during a LD Period. If the Partnership is
unable to cause a Registration Statement to go effective by the Target Effective
Date as a result of an acquisition, merger, reorganization, disposition or other
similar transaction, then the Partnership may request a waiver of the Liquidated
Damages, and each Holder may individually grant or withhold its consent to such
request in its discretion.  For the avoidance of doubt, nothing in this
Section 2.01(b) shall relieve the Partnership from its obligations under
Section 2.01(a).

 

Section 2.02 Piggyback Rights.

 

(a) Participation. So long as a Holder has Registrable Securities, if the
Partnership proposes to file (i) a shelf registration statement other than a
Registration Statement contemplated by Section 2.01(a), (ii) a prospectus
supplement to an effective shelf registration statement, other than a
Registration Statement contemplated by Section 2.01(a) of this Agreement and
Holders may be included in such Underwritten Offering without the filing of a
post-effective amendment thereto, or (iii) a registration statement, other than
a shelf registration statement, in each case, for the sale of Common Units in an
Underwritten Offering for its own account or that of another Person, or both,
then as soon as practicable following the selection of the Managing Underwriter
for such Underwritten Offering, the Partnership shall give notice (including,
but not limited to, notification by electronic mail) of such Underwritten
Offering to each Holder (together with its Affiliates) holding at least the
Piggyback Threshold Amount of the then-outstanding Common Unit Registrable
Securities (calculated based on the Common Unit Price) and such notice shall
offer such Holders the opportunity to include in such Underwritten Offering such
number of Common Unit Registrable Securities (the “Included Registrable
Securities”) as each such Holder may request in writing; provided, however, that
(A) the Partnership shall not be required to provide such opportunity to any
such Holder that does not offer a minimum of the Piggyback Threshold Amount of
Common Unit Registrable Securities (based on the Common Unit Price), and (B) if
the Partnership has been advised by the Managing Underwriter that the inclusion
of Common Unit Registrable Securities for sale for the benefit of the Holders
will have an adverse effect on the price, timing or distribution of the Common
Units in the Underwritten Offering, then (i) if no Common Unit Registrable
Securities can be included in the Underwritten Offering in the opinion of the
Managing Underwriter, the Partnership shall not be required to offer such
opportunity to the Holders or (ii) if any Common Unit Registrable Securities can
be included in the Underwritten Offering in the opinion of the Managing
Underwriter, then the amount of Common Unit Registrable Securities to be offered
for the accounts of Holders shall be determined based on the provisions of
Section 2.02(b). Any notice required to be provided in this Section 2.02(a) to
Holders shall be provided on a Business Day and receipt of such notice shall be
confirmed by the Holder. Each such Holder shall then have two (2) Business Days
(or one (1) Business Day in connection with any overnight or bought Underwritten
Offering) after notice has been delivered to request in writing the inclusion of
Common Unit Registrable Securities in the Underwritten Offering. If no written
request for inclusion from a Holder is received within the specified time, each
such Holder shall have no further right to participate in such Underwritten
Offering. If, at any time after giving written notice of its intention to
undertake an Underwritten Offering and prior to the closing of such Underwritten

 

8

--------------------------------------------------------------------------------


 

Offering, the Partnership shall determine for any reason not to undertake or to
delay such Underwritten Offering, the Partnership may, at its election, give
written notice of such determination to the Selling Holders and, (x) in the case
of a determination not to undertake such Underwritten Offering, shall be
relieved of its obligation to sell any Included Registrable Securities in
connection with such terminated Underwritten Offering, and (y) in the case of a
determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities as part of such Underwritten
Offering for the same period as the delay in the Underwritten Offering. Any
Selling Holder shall have the right to withdraw such Selling Holder’s request
for inclusion of such Selling Holder’s Common Unit Registrable Securities in
such Underwritten Offering by giving written notice to the Partnership of such
withdrawal at or prior to the time of pricing of such Underwritten Offering. Any
Holder may deliver written notice (an “Opt-Out Notice”) to the Partnership
requesting that such Holder not receive notice from the Partnership of any
proposed Underwritten Offering; provided, however, that such Holder may later
revoke any such Opt-Out Notice in writing. Following receipt of an Opt-Out
Notice from a Holder (unless subsequently revoked), the Partnership shall not be
required to deliver any notice to such Holder pursuant to this
Section 2.02(a) and such Holder shall no longer be entitled to participate in
Underwritten Offerings by the Partnership pursuant to this Section 2.02(a).

 

(b) Priority. Other than situations outlined in Section 2.01 of this Agreement,
if the Managing Underwriter of any proposed Underwritten Offering of Common
Units included in an Underwritten Offering involving Included Registrable
Securities advises the Partnership that the total amount of Common Units that
the Selling Holders and any other Persons intend to include in such offering
exceeds the number that can be sold in such offering without being likely to
have an adverse effect on the price, timing or distribution of the Common Units
offered or the market for the Common Units, then the Common Units to be included
in such Underwritten Offering shall include the number of Common Unit
Registrable Securities that such Managing Underwriter advises the Partnership
can be sold without having such adverse effect, with such number to be allocated
(i) first, to the Partnership, (ii) second, pro rata among the Selling Holders
who have requested participation in such Underwritten Offering, based, for each
Selling Holder, on the percentage derived by dividing (x) the number of Common
Unit Registrable Securities proposed to be sold by such Selling Holder by
(y) the aggregate number of Common Unit Registrable Securities proposed to be
sold by all Selling Holders, and (iii) third, to any other holder of securities
of the Partnership having rights of registration that are neither expressly
senior nor subordinated to the Holders in respect of the Common Unit Registrable
Securities (the “Parity Securities”), allocated among such holders in such
manner as they may agree.

 

(c) Termination of Piggyback Registration Rights. Each Holder’s rights under
Section 2.02 shall terminate upon such Holder (together with its Affiliates)
ceasing to hold at least the Piggyback Threshold Amount of Registrable
Securities (calculated based on the Common Unit Price).

 

Section 2.03 Delay Rights.

 

Notwithstanding anything to the contrary contained herein, the Partnership may,
upon written notice to any Selling Holder whose Registrable Securities are
included in a Registration Statement or other registration statement
contemplated by this Agreement, suspend such Selling Holder’s use of any
prospectus which is a part of such Registration Statement or other registration
statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to such Registration Statement or other
registration statement contemplated by this Agreement but may settle any
previously made sales of Registrable Securities) if (i) the Partnership is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and the Partnership determines in good faith that the Partnership’s
ability to pursue or consummate such a transaction would be materially adversely
affected by any required disclosure of such transaction in such Registration
Statement or other registration statement or (ii) the Partnership has
experienced some other material non-public event the disclosure of which at such
time, in the good faith judgment of the Partnership, would materially adversely
affect the Partnership; provided, however, in no event shall the Selling Holders
be suspended from selling Registrable Securities pursuant to such Registration
Statement or other registration statement for a period that exceeds an aggregate
of 60 calendar days in any 180-calendar day period or 105 calendar days in any
365-calendar day period, in each case, exclusive of days covered by any lock-up
agreement executed by a Selling Holder in connection with any Underwritten
Offering. Upon disclosure of such information or the termination of the
condition described above, the Partnership shall provide prompt notice to the
Selling Holders whose Registrable Securities are included in such Registration
Statement and shall promptly terminate any suspension of sales it has put into
effect and shall take such other reasonable actions to permit registered sales
of Registrable Securities as contemplated in this Agreement.

 

9

--------------------------------------------------------------------------------


 

If (i) the Selling Holders shall be prohibited from selling their Registrable
Securities under a Registration Statement or other registration statement
contemplated by this Agreement as a result of a suspension pursuant to the
immediately preceding paragraph in excess of the periods permitted therein or
(ii) a Registration Statement or other registration statement contemplated by
this Agreement is filed and declared effective but, during the Effectiveness
Period, shall thereafter cease to be effective or fail to be usable for its
intended purpose without being succeeded within 20 Business Days by a
post-effective amendment thereto, a supplement to the prospectus or a report
filed with the Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the
Exchange Act, then, until the suspension is lifted or a post-effective
amendment, supplement or report is filed with the Commission, but not including
any day on which a suspension is lifted or such amendment, supplement or report
is filed and declared effective, if applicable, the Partnership shall pay the
Selling Holders an amount equal to the Liquidated Damages, following the earlier
of (x) the date on which the suspension period exceeded the permitted period and
(y) the twenty-first (21st) Business Day after such Registration Statement or
other registration statement contemplated by this Agreement ceased to be
effective or failed to be useable for its intended purposes, as liquidated
damages and not as a penalty (for purposes of calculating Liquidated Damages,
the date in (x) or (y) above shall be deemed the “90th day,” as used in the
definition of Liquidated Damages). For purposes of this paragraph, a suspension
shall be deemed lifted with respect to a Selling Holder on the date that notice
that the suspension has been terminated is delivered to such Selling Holder.
Liquidated Damages shall cease to accrue pursuant to this paragraph upon the
earlier of (i) a suspension being deemed lifted and (ii) when such Selling
Holder no longer holds Registrable Securities included in such Registration
Statement.

 

Section 2.04 Underwritten Offerings.

 

(a) General Procedures. In the event that one or more Holders elects to include
other than pursuant to Section 2.02 of this Agreement, at least an aggregate of
$50.0 million of Registrable Securities (calculated based on the Registrable
Securities Amount) under a Registration Statement pursuant to an Underwritten
Offering, the Partnership shall, upon request by such Holders (such request, an
“Underwritten Offering Notice”), retain underwriters in order to permit such
Holders to effect such sale through an Underwritten Offering; provided, however,
that the Holders shall have the option and right, to require the Partnership to
effect not more than four (4) Underwritten Offerings, pursuant to and subject to
the conditions of this Section 2.04 of this Agreement, with each of the GSO
Holder and the Magnetar Holder, having the individual right and option,
severally and not jointly, to request at least one (1) Underwritten Offering
(each a “Demand Holder Requested Underwritten Offering”) out of such four
(4) Underwritten Offerings.  Upon delivery of such Underwritten Offering Notice
to the Partnership, the Partnership shall as soon as practicable (but in no
event later than one (1) calendar day following the date of delivery of the
Underwritten Offering Notice to the Partnership) deliver notice of such
Underwritten Offering Notice to all other Holders who shall then have two
(2) calendar days from the date that such notice is given to them to notify the
Partnership in writing of the number of Registrable Securities held by such
Holder that they want to be included in such Underwritten Offering.  For the
avoidance of doubt, any Holders notified about an Underwritten Offering by the
Partnership after the Partnership has received the corresponding Underwritten
Offering Notice, may participate in such Underwritten Offering, but shall not
count toward the $50.0 million of Registrable Securities necessary to request an
Underwritten Offering pursuant to an Underwritten Offering Notice. In connection
with any Underwritten Offering under this Agreement, the Holders of a majority
of the Registrable Securities being disposed of pursuant to the Underwritten
Offering shall be entitled to select the Managing Underwriter or Underwriters
for such Underwritten Offering, subject to the reasonable consent of the
Partnership. In connection with an Underwritten Offering contemplated by this
Agreement in which a Selling Holder participates, each Selling Holder and the
Partnership shall be obligated to enter into an underwriting agreement that
contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in such Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Partnership or
the underwriters other than representations, warranties or agreements regarding
such Selling Holder, its authority to enter into such underwriting agreement and
to sell, and its ownership of, the securities whose

 

10

--------------------------------------------------------------------------------


 

offer and resale will be registered, on its behalf, its intended method of
distribution and any other representation required by Law. If any Selling Holder
disapproves of the terms of an underwriting, such Selling Holder may elect to
withdraw therefrom by notice to the Partnership and the Managing Underwriter;
provided, however, that any such withdrawal must be made no later than the time
of pricing of such Underwritten Offering. If all Selling Holders withdraw from
an Underwritten Offering prior to the pricing of such Underwritten Offering, the
events will not be considered an Underwritten Offering and will not decrease the
number of available Underwritten Offerings the Selling Holders have the right
and option to request under this Section 2.04; provided, further, that if a GSO
Holder or Magnetar Holder provided the initial Underwritten Offering Notice to
the Partnership, and such Holder subsequently withdraws from such Underwritten
Offering prior to such Underwritten Offering’s pricing, while other Holders of
at least $50.0 million of Registrable Securities participate in the Underwritten
Offering, such Underwritten Offering will count toward the aggregate number of
Underwritten Offerings allowed under this Section 2.04, but will not count as a
Demand Holder Requested Underwritten Offering for any GSO Holder or Magnetar
Holder that withdraws prior to pricing of such Underwritten Offering,
notwithstanding that such Holder initially delivered an Underwritten Offering
Notice to the Partnership.  No such withdrawal or abandonment shall affect the
Partnership’s obligation to pay Registration Expenses; provided, however, if
(i) certain Selling Holders withdraw from an Underwritten Offering after the
public announcement at launch (the “Launch”) of such Underwritten Offering (such
Selling Holders, the “Post-Launch Withdrawing Selling Holders”), and (ii) all
Selling Holders withdraw from such Underwritten Offering prior to pricing, then
the Post-Launch Withdrawing Selling Holders shall pay for all reasonable
Registration Expenses incurred by the Partnership during the period from the
Launch of such Underwritten Offering until the time all Selling Holders withdraw
from such Underwritten Offering.

 

Section 2.05 Sale Procedures.

 

In connection with its obligations under this Article II, the Partnership will,
as expeditiously as possible:

 

(a) use its reasonable best efforts to prepare and file with the Commission such
amendments and supplements to a Registration Statement and the prospectus used
in connection therewith as may be necessary to keep such Registration Statement
effective for the Effectiveness Period and as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement;

 

(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering from a Registration Statement and the Managing
Underwriter at any time shall notify the Partnership in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of the Underwritten Offering of such Registrable Securities, the Partnership
shall use its reasonable best efforts to include such information in such
prospectus supplement;

 

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing a Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of such
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration Statement
or other registration statement;

 

(d) if applicable, use its reasonable best efforts to register or qualify the
Registrable Securities covered by a Registration Statement or any other
registration statement contemplated by this Agreement under the securities or
blue sky laws of such jurisdictions as the Selling Holders or, in the case of an
Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

 

(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of a Registration Statement or any other

 

11

--------------------------------------------------------------------------------


 

registration statement contemplated by this Agreement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Registration Statement or any
other registration statement or any post-effective amendment thereto, when the
same has become effective; and (ii) the receipt of any written comments from the
Commission with respect to any filing referred to in clause (i) and any written
request by the Commission for amendments or supplements to such Registration
Statement or any other registration statement or any prospectus or prospectus
supplement thereto;

 

(f) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in a Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or express threat of
issuance by the Commission of any stop order suspending the effectiveness of
such Registration Statement or any other registration statement contemplated by
this Agreement, or the initiation of any proceedings for that purpose; or
(iii) the receipt by the Partnership of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction. Following the
provision of such notice, the Partnership agrees to as promptly as practicable
amend or supplement the prospectus or prospectus supplement or take other
appropriate action so that the prospectus or prospectus supplement does not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing and to take such
other reasonable best action as is necessary to remove a stop order, suspension,
threat thereof or proceedings related thereto;

 

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

 

(h) in the case of an Underwritten Offering, use its reasonable best efforts
tofurnish upon request, (i) an opinion of counsel for the Partnership dated the
date of the closing under the underwriting agreement and (ii) a “cold comfort”
letter, dated the pricing date of such Underwritten Offering and a letter of
like kind dated the date of the closing under the underwriting agreement, in
each case, signed by the independent public accountants who have certified the
Partnership’s financial statements included or incorporated by reference into
the applicable registration statement, and each of the opinion and the “cold
comfort” letter shall be in customary form and covering substantially the same
matters with respect to such registration statement (and the prospectus and any
prospectus supplement included therein) as have been customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in Underwritten Offerings of securities by the Partnership and such
other matters as such underwriters and Selling Holders may reasonably request;

 

(i) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement, covering a
period of twelve months beginning within three months after the effective date
of such Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;

 

(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership and
General Partner personnel as is reasonable and customary to enable such parties
to establish a due diligence defense under the Securities Act; provided, that
the Partnership need not disclose any non-public information to any such
representative unless and until such representative has entered into a
confidentiality agreement with the Partnership;

 

(k) use its reasonable best efforts to cause all such Registrable Securities
registered pursuant to this Agreement to be listed on each securities exchange
or nationally recognized quotation system on which the Common Units issued by
the Partnership are then listed;

 

12

--------------------------------------------------------------------------------


 

(l) use its reasonable best efforts to cause the Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Partnership
to enable the Selling Holders to consummate the disposition of such Registrable
Securities;

 

(m) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

 

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities
(including, making appropriate officers of the General Partner available to
participate in any “road show” presentations before analysts, and other
customary marketing activities (including one-on-one meetings with prospective
purchasers of the Registrable Securities), provided, however, in the event, the
Partnership, using reasonable best efforts, is unable to make such appropriate
officers of the General Partner available to participate in connection with any
“road show” presentations and other customary marketing activities (whether in
person or otherwise), the Partnership shall make such appropriate officers
available to participate via conference call or other means of communication in
connection with no more than one (1) “road show” presentations per Underwritten
Offering); and

 

(o) if requested by a Selling Holder, (i) incorporate in a prospectus supplement
or post-effective amendment such information as such Selling Holder reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment.

 

The Partnership will not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any Registration Statement without
such Holder’s consent. If the staff of the Commission requires the Partnership
to name any Holder as an underwriter as defined in Section 2(a)(11) of the
Securities Act, and such Holder does not consent thereto, then such Holder’s
Registrable Securities shall not be included on such Registration Statement,
such Holder shall no longer be entitled to receive Liquidated Damages under this
Agreement with respect to such Holder’s Registrable Securities and the
Partnership shall have no further obligations hereunder with respect to
Registrable Securities held by such Holder, unless such Holder has not had an
opportunity to conduct customary underwriter’s due diligence (including receipt
of comfort letters and opinions of counsel) with respect to the Partnership at
the time such Holder’s consent is sought.

 

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.05 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Partnership, such
Selling Holder will, or will request the Managing Underwriter, if any, to
deliver to the Partnership (at the Partnership’s expense) all copies in their
possession or control, other than permanent file copies then in such Selling
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.

 

Section 2.06 Cooperation by Holders.

 

The Partnership shall have no obligation to include Registrable Securities of a
Holder in a Registration Statement or in an Underwritten Offering pursuant to
Section 2.02(a) who has failed to timely furnish such information that the
Partnership determines, after consultation with its counsel, is reasonably
required in order for the registration statement or prospectus supplement, as
applicable, to comply with the Securities Act.

 

Section 2.07 Restrictions on Public Sale by Holders of Registrable Securities.

 

Each Holder of Registrable Securities agrees to enter into a customary letter
agreement with underwriters providing such Holder will not effect any public
sale or distribution of Registrable Securities during the 60 calendar

 

13

--------------------------------------------------------------------------------


 

day period beginning on the date of a prospectus or prospectus supplement filed
with the Commission with respect to the pricing of any Underwritten Offering,
provided that (i) the duration of the foregoing restrictions shall be no longer
than the duration of the shortest restriction imposed by the underwriters on the
Partnership or the officers, directors or any other Affiliate of the Partnership
on whom a restriction is imposed and (ii) the restrictions set forth in this
Section 2.07 shall not apply to any Registrable Securities that are included in
such Underwritten Offering by such Holder. In addition, this Section 2.07 shall
not apply to any Holder that is not entitled to participate in such Underwritten
Offering, whether because such Holder delivered an Opt-Out Notice prior to
receiving notice of the Underwritten Offering or because such Holder (together
with its Affiliates) holds less than the Piggyback Threshold Amount of the
then-outstanding Registrable Securities (calculated (i) for the Common Unit
Registrable Securities, based on the product of the Common Unit Price times the
number of Common Unit Registrable Securities; and (ii) for the Preferred Unit
Registrable Securities, based on the product of the Common Unit Price times the
number of Common Units issuable upon conversion of the Preferred Unit
Registrable Securities) or because the Registrable Securities held by such
Holder may be disposed of without restriction pursuant to any section of
Rule 144 (or any successor or similar provision adopted by the Commission then
in effect) under the Securities Act.

 

Section 2.08 Expenses.

 

(a) Expenses. The Partnership will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. For the
avoidance of doubt, each Selling Holder’s pro rata allocation of Selling
Expenses shall be the percentage derived by dividing (i) the number of
Registrable Securities sold by such Selling Holder in connection with such sale
by (ii) the aggregate number of Registrable Securities sold by all Selling
Holders in connection with such sale. In addition, except as otherwise provided
in Sections 2.08 and 2.09 hereof, the Partnership shall not be responsible for
legal fees incurred by Holders in connection with the exercise of such Holders’
rights hereunder.

 

(b) Certain Definitions. “Registration Expenses” means all expenses incident to
the Partnership’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on a Registration Statement pursuant
to Section 2.01(a) or an Underwritten Offering covered under this Agreement, and
the disposition of such Registrable Securities, including, without limitation,
all registration, filing, securities exchange listing and NYSE fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, Inc., fees of transfer agents and registrars, all word processing,
duplicating and printing expenses, any transfer taxes, the fees and
disbursements of counsel and independent public accountants for the Partnership,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance, and the reasonable fees and
disbursements of one counsel for the Selling Holders participating in such
Registration Statement or Underwritten Offering to effect the disposition of
such Registrable Securities, selected by the Holders of a majority of the
Registrable Securities initially being registered under such Registration
Statement or other registration statement as contemplated by this Agreement,
subject to the reasonable consent of the Partnership. “Selling Expenses” means
all underwriting discounts and selling commissions or similar fees or
arrangements allocable to the sale of the Registrable Securities, and fees and
disbursements of counsel to the Selling Holders, except for the reasonable fees
and disbursements of counsel for the Selling Holders required to be paid by the
Partnership pursuant to Sections 2.08 and 2.09.

 

Section 2.09 Indemnification.

 

(a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, managers, employees and agents and each Person, if any, who controls
such Selling Holder within the meaning of the Securities Act and the Exchange
Act, and its directors, officers, employees or agents (collectively, the
“Selling Holder Indemnified Persons”), against any losses, claims, damages,
expenses or liabilities (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”), joint or several, to which such Selling Holder
Indemnified Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact (in the case
of any prospectus, in light of the circumstances under which such statement is
made) contained in (which, for the avoidance of doubt, includes documents
incorporated by reference in) such Registration Statement or any other
registration statement

 

14

--------------------------------------------------------------------------------


 

contemplated by this Agreement, any preliminary prospectus, prospectus
supplement or final prospectus contained therein, or any amendment or supplement
thereof, or any free writing prospectus relating thereto or arise out of or are
based upon (the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in light of the circumstances under which they were
made) not misleading, and will reimburse each such Selling Holder Indemnified
Person for any legal or other expenses reasonably incurred by them in connection
with investigating, defending or resolving any such Loss or actions or
proceedings; provided, however, that the Partnership will not be liable in any
such case if and to the extent that any such Loss arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
so made in conformity with information furnished by such Selling Holder
Indemnified Person in writing specifically for use in such Registration
Statement or such other registration statement, or prospectus supplement, as
applicable. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Selling Holder Indemnified
Person, and shall survive the transfer of such securities by such Selling
Holder.

 

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, the General Partner, its
directors, officers, employees and agents and each Person, if any, who controls
the Partnership within the meaning of the Securities Act or of the Exchange Act,
and its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Partnership to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in such Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, prospectus supplement or final prospectus contained
therein, or any amendment or supplement thereof, or any free writing prospectus
relating thereto; provided, however, that the liability of each Selling Holder
shall not be greater in amount than the dollar amount of the proceeds (net of
any Selling Expenses) received by such Selling Holder from the sale of the
Registrable Securities giving rise to such indemnification.

 

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.09. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.09 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against any
indemnified party with respect to which such indemnified party is entitled to
indemnification hereunder without the consent of the indemnified party, unless
the settlement thereof imposes no liability or obligation on, and includes a
complete and unconditional release from all liability of, the indemnified party.

 

(d) Contribution. If the indemnification provided for in this Section 2.09 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an

 

15

--------------------------------------------------------------------------------


 

aggregate amount in excess of the dollar amount of proceeds (net of Selling
Expenses) received by such Selling Holder from the sale of Registrable
Securities giving rise to such indemnification. The relative fault of the
indemnifying party on the one hand and the indemnified party on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact has been made by, or relates to, information supplied by such
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contributions pursuant to this
paragraph were to be determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to herein. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating, defending or resolving any Loss that is the
subject of this paragraph. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who is not guilty of such fraudulent
misrepresentation.

 

(e) Other Indemnification. The provisions of this Section 2.09 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

 

Section 2.10 Rule 144 Reporting.

 

With a view to making available the benefits of certain rules and regulations of
the Commission that may permit the sale of the Registrable Securities to the
public without registration, the Partnership agrees to use its reasonable best
efforts to:

 

(a) make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 (or any successor or similar
provision adopted by the Commission then in effect) under the Securities Act, at
all times from and after the date hereof;

 

(b) file with the Commission in a timely manner all reports and other documents
required of the Partnership under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

 

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available electronically at no additional charge via the Commission’s
EDGAR system, to such Holder forthwith upon request a copy of the most recent
annual or quarterly report of the Partnership, and such other reports and
documents as such Holder may reasonably request in availing itself of any
rule or regulation of the Commission allowing such Holder to sell any such
securities without registration.

 

Section 2.11 Transfer or Assignment of Registration Rights.

 

The rights to cause the Partnership to register Registrable Securities granted
to the Purchasers by the Partnership under this Article II may be transferred or
assigned by any Purchaser to one or more transferees or assignees of Registrable
Securities, subject to the transfer restrictions provided in Section 4.7(d) of
the Amended Partnership Agreement, provided, however, that (a) the Partnership
is given written notice prior to any said transfer or assignment, stating the
name and address of each of the transferee or assignee and identifying the
securities with respect to which such registration rights are being transferred
or assigned and (b) each such transferee or assignee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement.

 

Section 2.12 Limitation on Subsequent Registration Rights.

 

From and after the date hereof, the Partnership shall not, without the prior
written consent of the Holders of at least a majority of the then outstanding
Registrable Securities, enter into any agreement with any current or future
holder of any securities of the Partnership that would allow such current or
future holder to require the Partnership to include securities in any
registration statement filed by the Partnership on a basis other than expressly
subordinate to the rights of, the Holders of Registrable Securities hereunder.

 

16

--------------------------------------------------------------------------------


 

ARTICLE III

MISCELLANEOUS

 

Section 3.01 Communications.

 

All notices and other communications provided for or permitted hereunder shall
be made in writing by facsimile, electronic mail, courier service or personal
delivery:

 

(a) if to a Purchaser:

 

To the respective address listed on Schedule A hereof,

 

with copies to (which shall not constitute notice):

 

Weil, Gotshal & Manges LLP

200 Crescent Court, Suite 300

Dallas, TX 75201

Attention:  Rodney L. Moore

Facsimile: (214) 746-7777

Email: rodney.moore@weil.com

 

(b) if to a transferee of an Purchaser, to such Holder at the address provided
pursuant to Section 2.11 above; and

 

(c) if to the Partnership:

 

Crestwood Equity Partners LP

700 Louisiana Street

Suite 2550

Houston, TX 77002-6760

Attention: Joel C. Lambert

Email: joel.lambert@crestwoodlp.com

 

with a copy to (which shall not constitute notice):

 

Andrews Kurth LLP

600 Travis St., Suite 4200

Houston, Texas 77002

Attention: G. Michael O’Leary and W. Mark Young

Facsimile: (713) 238-7130

Email: moleary@andrewskurth.com and markyoung@andrewskurth.com

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service.

 

Section 3.02 Successor and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties, including subsequent Holders of
Registrable Securities to the extent permitted herein.

 

Section 3.03 Assignment of Rights.

 

All or any portion of the rights and obligations of any Purchaser under this
Agreement may be transferred or assigned by such Purchaser only in accordance
with Section 2.11 hereof.

 

Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units.

 

The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations, pro rata distributions of units
and the like occurring after the date of this Agreement.

 

17

--------------------------------------------------------------------------------


 

Section 3.05 Aggregation of Registrable Securities.

 

All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.

 

Section 3.06 Specific Performance.

 

Damages in the event of breach of this Agreement by a party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Person, in addition to and without limiting any other remedy or right it
may have, will have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity that such Person
may have.

 

Section 3.07 Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, including facsimile or .pdf
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.

 

Section 3.08 Headings.

 

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

 

Section 3.09 Governing Law.

 

THIS AGREEMENT, INCLUDING ALL ISSUES AND QUESTIONS CONCERNING ITS APPLICATION,
CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEMENT, SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

 

Section 3.10 Severability of Provisions.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction.

 

Section 3.11 Entire Agreement.

 

This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the rights granted by the Partnership set forth herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

 

Section 3.12 Amendment.

 

This Agreement may be amended only by means of a written amendment signed by the
Partnership and the Holders of a majority of the then outstanding Registrable
Securities; provided, however, that no such amendment shall materially and
adversely affect the rights of any Holder hereunder without the consent of such
Holder.

 

Section 3.13 No Presumption.

 

If any claim is made by a party relating to any conflict, omission or ambiguity
in this Agreement, no presumption or burden of proof or persuasion shall be
implied by virtue of the fact that this Agreement was prepared by or at the
request of a particular party or its counsel.

 

18

--------------------------------------------------------------------------------


 

Section 3.14 Obligations Limited to Parties to Agreement.

 

Each of the Parties hereto covenants, agrees and acknowledges that no Person
other than the Purchasers (and their permitted transferees and assignees) and
the Partnership shall have any obligation hereunder. Notwithstanding that one or
more of the Purchasers may be a corporation, partnership or limited liability
company, no recourse under this Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the Purchasers or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate thereof, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate
thereof, as such, for any obligations of the Purchasers under this Agreement or
any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except in each case for any transferee or assignee of a Purchaser
hereunder.

 

Section 3.15 Independent Nature of Purchaser’s Obligations.

 

The obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein, and no action taken by
any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as
a partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, the rights arising out
of this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.

 

Section 3.16 Interpretation.

 

Article and Section references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The words “include,” “includes” and “including” or
words of similar import shall be deemed to be followed by the words “without
limitation.” Whenever any determination, consent or approval is to be made or
given by an Purchaser under this Agreement, such action shall be in such
Purchaser’s sole discretion unless otherwise specified. Unless expressly set
forth or qualified otherwise (e.g., by “Business” or “trading”), all references
herein to a “day” are deemed to be a reference to a calendar day.

 

[Signature pages to follow]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

 

CRESTWOOD EQUITY PARTNERS LP

 

 

 

By:Crestwood Equity GP LLC, its general partner

 

 

 

 

By:

/s/ Robert T. Halpin

 

Name:

Robert T. Halpin

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

GSO COF II HOLDINGS PARTNERS LP

 

 

 

By: GSO Capital Opportunities Associates II LLC, its General Partner

 

 

 

 

By:

/s/ Marisa Beeney

 

Name:

Marisa Beeney

 

Title:

Authorized Signatory

 

 

 

MTP ENERGY MASTER FUND LTD

 

 

 

By: MTP ENERGY MANAGEMENT LLC, its investment manager

 

By: MAGNETAR FINANCIAL LLC, its sole member

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

 

 

MTP ENERGY OPPORTUNITIES FUND LLC

 

 

 

By: MTP ENERGY MANAGEMENT LLC, its managing member

 

By: MAGNETAR FINANCIAL LLC, its sole member

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

 

 

MTP ENERGY CM LLC

 

 

 

By: MAGNETAR FINANCIAL LLC, its manager

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

HIPPARCHUS FUND LP

 

 

 

By: MAGNETAR FINANCIAL LLC, its general partner

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

 

 

MAGNETAR CAPITAL FUND II LP

 

 

 

By: MAGNETAR FINANCIAL LLC, its general partner

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

 

 

MAGNETAR STRUCTURED CREDIT FUND, LP

 

 

 

By: MAGNETAR FINANCIAL LLC, its general partner

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

 

 

MAGNETAR GLOBAL EVENT DRIVEN FUND LLC

 

 

 

By: MAGNETAR FINANCIAL LLC, its manager

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

 

 

BLACKWELL PARTNERS LLC

 

 

 

By: MAGNETAR FINANCIAL LLC, its investment manager

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

SPECTRUM OPPORTUNITIES FUND LP

 

 

 

By: MAGNETAR FINANCIAL LLC, its general partner

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

 

 

MAGNETAR ANDROMEDA SELECT FUND LLC

 

 

 

By: MAGNETAR FINANCIAL LLC, its manager

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

 

 

MAGNETAR CONSTELLATION FUND IV LLC

 

 

 

By: MAGNETAR FINANCIAL LLC, its manager

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

 

 

COMPASS HTV LLC

 

 

 

By: MAGNETAR FINANCIAL LLC, its investment manager

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

 

 

GE STRUCTURED FINANCE, INC.

 

 

 

 

By:

/s/ Gerald J. Friel

 

Name:

Gerald J. Friel

 

Title:

Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Schedule A

 

Purchaser Name; Notice and Contact Information

 

Purchaser

 

Contact Information

 

 

 

GSO COF II Holdings Partners LP

 

345 Park Avenue, 31st Floor

 

 

New York, NY 10154

 

 

Attention: Dwight Scott

 

 

Facsimile: (212) 503-6930

 

 

Email: Dwight.Scott@gsocap.com

 

 

with copies to:

 

 

Attention: Michael Zawadzki and Marisa Beeney

 

 

Email: Michael.Zawadzki@gsocap.com and Marisa.Beeney@gsocap.com

 

 

 

MTP Energy Master Fund Ltd

 

1603 Orrington Avenue, 13th Floor

 

 

Evanston, IL 60201

 

 

Attention: Chief Legal Officer

 

 

Telephone: (847) 905-4400

 

 

Facsimile: (847) 269-2064

 

 

Email: notices@magnetar.com

 

 

 

MTP Energy Opportunities Fund LLC

 

1603 Orrington Avenue, 13th Floor

 

 

Evanston, IL 60201

 

 

Attention: Chief Legal Officer

 

 

Telephone: (847) 905-4400

 

 

Facsimile: (847) 269-2064

 

 

Email: notices@magnetar.com

 

 

 

MTP Energy CM LLC

 

1603 Orrington Avenue, 13th Floor

 

 

Evanston, IL 60201

 

 

Attention: Chief Legal Officer

 

 

Telephone: (847) 905-4400

 

 

Facsimile: (847) 269-2064

 

 

Email: notices@magnetar.com

 

 

 

Hipparchus Fund LP

 

1603 Orrington Avenue, 13th Floor

 

 

Evanston, IL 60201

 

 

Attention: Chief Legal Officer

 

 

Telephone: (847) 905-4400

 

 

Facsimile: (847) 269-2064

 

 

Email: notices@magnetar.com

 

 

 

Magnetar Capital Fund II LP

 

1603 Orrington Avenue, 13th Floor

 

 

Evanston, IL 60201

 

 

Attention: Chief Legal Officer

 

 

Telephone: (847) 905-4400

 

 

Facsimile: (847) 269-2064

 

 

Email: notices@magnetar.com

 

 

 

Magnetar Structured Credit Fund, LP

 

1603 Orrington Avenue, 13th Floor

 

 

Evanston, IL 60201

 

 

Attention: Chief Legal Officer

 

 

Telephone: (847) 905-4400

 

 

Facsimile: (847) 269-2064

 

 

Email: notices@magnetar.com

 

A-1

--------------------------------------------------------------------------------


 

Magnetar Global Event Driven Fund LLC

 

1603 Orrington Avenue, 13th Floor

 

 

Evanston, IL 60201

 

 

Attention: Chief Legal Officer

 

 

Telephone: (847) 905-4400

 

 

Facsimile: (847) 269-2064

 

 

Email: notices@magnetar.com

 

 

 

Blackwell Partners LLC

 

1603 Orrington Avenue, 13th Floor

 

 

Evanston, IL 60201

 

 

Attention: Chief Legal Officer

 

 

Telephone: (847) 905-4400

 

 

Facsimile: (847) 269-2064

 

 

Email: notices@magnetar.com

 

 

 

Spectrum Opportunities Fund LP

 

1603 Orrington Avenue, 13th Floor

 

 

Evanston, IL 60201

 

 

Attention: Chief Legal Officer

 

 

Telephone: (847) 905-4400

 

 

Facsimile: (847) 269-2064

 

 

Email: notices@magnetar.com

 

 

 

Magnetar Andromeda Select Fund LLC

 

1603 Orrington Avenue, 13th Floor

 

 

Evanston, IL 60201

 

 

Attention: Chief Legal Officer

 

 

Telephone: (847) 905-4400

 

 

Facsimile: (847) 269-2064

 

 

Email: notices@magnetar.com

 

 

 

Magnetar Constellation Fund IV LLC

 

1603 Orrington Avenue, 13th Floor

 

 

Evanston, IL 60201

 

 

Attention: Chief Legal Officer

 

 

Telephone: (847) 905-4400

 

 

Facsimile: (847) 269-2064

 

 

Email: notices@magnetar.com

 

 

 

Compass HTV LLC

 

1603 Orrington Avenue, 13th Floor

 

 

Evanston, IL 60201

 

 

Attention: Chief Legal Officer

 

 

Telephone: (847) 905-4400

 

 

Facsimile: (847) 269-2064

 

 

Email: notices@magnetar.com

 

 

 

GE Structured Finance, Inc.

 

 

 

 

GE Structured Finance, Inc.

 

 

800 Long Ridge Road

 

 

Stamfor, CT 06927

 

 

Attention: General Counsel

 

 

with a copy to:

 

 

Attention: Seth Barlam

 

 

Facsimile: (203) 357-6632

 

 

Email: seth.barlam@ge.com

 

A-2

--------------------------------------------------------------------------------